NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIAN R. HOOD, JR.,                            No. 16-56053

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01312-JAH-JLB

 v.
                                                MEMORANDUM*
UNITED STATES POSTAL SERVICE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Julian R. Hood, Jr., appeals pro se from the district court’s judgment

dismissing his employment action against the United States Postal Service. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 1998) (order). We affirm.

      The district court properly dismissed as untimely Hood’s action because

Hood failed to initiate contact with the Equal Employment Opportunity (“EEO”)

Counselor within 45 days of the alleged discriminatory incident. See 29 C.F.R.

§ 1614.105(a)(1) (“An aggrieved person must initiate contact with a Counselor

within 45 days of the date of the matter alleged to be discriminatory[.]”); see

also Lyons v. England, 307 F.3d 1092, 1105 (9th Cir. 2002) (failure to comply with

this 45 day requirement is “fatal to a federal employee’s discrimination claim”).

      We do not consider any claims that Hood did not raise before the district

court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hood’s opposed “Motion Requesting Court to Take Judicial Notice of

Additional Medical Exhibits” (Docket Entry No. 3) is denied.

      Hood’s request for reimbursement of costs, set forth in his opening brief, is

denied.

      AFFIRMED.




                                          2